           Case 7:20-mj-12903-UA Document 3 Filed 12/08/20 Page 1 of 1
                                          U.S. Department of Justice
[Type text]
                                                   United States Attorney
                                                   Southern District of New York

                                                   United States District Courthouse
                                                   300 Quarropas Street
                                                   White Plains, New York 10601


                                                   December 8, 2020

By Email

The Honorable Judith C. McCarthy
United States Magistrate Judge
Southern District of New York
The Hon. Charles L. Brieant Jr.
Federal Building and United States Courthouse
300 Quarropas Street
White Plains, New York 10601-4150

Re:      United States v. Kevin Grant, 20 Mag. 12903

      Dear Judge McCarthy,

     The Government has been informed of the arrest of the defendant, Kevin Grant, in the above-
titled matter and respectfully requests that the complaint be unsealed.


                                                        Respectfully submitted,

                                                        AUDREY STRAUSS
                                                        Acting United States Attorney


                                                   By:______________________
                                                      Nicholas S. Bradley
                                                      Assistant United States Attorney
                                                      (914) 993-1962

SO ORDERED:

____________________________
 ______________________   _ _  12-8-2020
JUDITH C. McCARTHY
United States Magistrate Judge
